TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00552-CV


Constellation Energy Commodities Group, Inc., Appellant

v.

Public Utility Commission of Texas, Appellee




DIRECT APPEAL FROM THE PUBLIC UTILITY COMMISSION OF TEXAS


M E M O R A N D U M   O P I N I O N

		The parties have filed an Agreed Motion to Dismiss Appeal.  This cause was
previously abated.  We reinstate the appeal, grant the Agreed Motion to Dismiss Appeal, dismiss all
other pending motions, and dismiss this appeal.


  
						G. Alan Waldrop, Justice
Before Justices Puryear, Pemberton and Waldrop
Dismissed on Agreed Motion
Filed:   September 21, 2007